Citation Nr: 0718306	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  00-17 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The veteran had active service from February 1943 to November 
1945, from January 1946 to January 1949, and from August 1952 
to March 1954.  The veteran died in May 1999.  The appellant 
is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that the veteran's service-connected 
frostbite residuals of the lower extremities with peripheral 
neuropathy contributed to his death because they caused him 
to fall at the nursing home where he lived.  The veteran died 
less than two days after he fell, and the appellant argues 
that the fall caused his death.  

Part of VA's duty to assist the veteran includes making 
reasonable efforts to secure the veteran's VA and private 
medical records.  38 U.S.C.A. § 5103A.  

The veteran died at a nursing home under a three month VA 
contract in May 1999, and the terminal records are not 
associated with the claims folder.  In a July 2000 letter, 
the appellant stated that she had the records from the 
veteran's terminal stay at the nursing home.  

In May 2005, the Board remanded the case so that the RO could 
obtain these records.  In May 2005 and July 2006, the RO sent 
letters to the appellant asking her to sign a release form to 
obtain the terminal records or to provide them to VA herself, 
and she did not reply or submit the requested records.  
However, as the veteran was in the nursing home on a VA 
contract, it appears that VA was paying for his care, though 
this is not clear.  

There is a November 2006 statement in the veteran's claims 
folder that the case was not ready to rate because the VA 
Medical Center (VAMC) should be contacted to determine if any 
of the contract nursing home records for the period from 
March 1999 to the veteran's death were in their custody.  
There is no evidence in the claims folder that the VAMC was 
asked if the contract nursing home records were in their 
custody.  

Therefore, a remand is necessary so that one final attempt 
may be made to obtain the records from the veteran's terminal 
stay at a nursing home under VA contract.  

As this case has already been remanded for this reason, the 
Board will not remand it a third time if the records cannot 
be found at the VAMC and the appellant does not provide the 
records herself or submit a release form.  

Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

Accordingly, the case is REMANDED for the following action:

1.  The RO should, again, attempt to 
secure a release form from the appellant 
for records from I. H. S. of West Broward 
for the period from March 15, 1999 to May 
22, 1999, or ask her to submit them 
herself.  Additionally, the VAMC should 
be contacted to determine whether the 
records from the nursing home are in 
their possession.  In order to expedite 
this claim, if the appellant has these 
records, she is asked to submit a copy of 
these records to the RO immediately.   

2.  After securing any necessary releases 
from the appellant, or after receiving a 
response from the VAMC that the records 
are in their possession, the RO should 
attempt to secure those records.  

3.  The RO should then readjudicate the 
issues on appeal.  If the disposition is 
unfavorable to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on her claim.  The appellant should be 
given an opportunity to respond to the 
SSOC.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



